Citation Nr: 0916476	
Decision Date: 05/04/09    Archive Date: 05/12/09	

DOCKET NO.  06-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial increased (compensable) 
evaluation for terminal compliment deficiency (C6) with 
history of meningococcemia. 

2.  Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from February 1986 to 
May 1987.  He was separated from service prior to his 
enlistment expiration for medical reasons which are the 
subject of his current claim for increase.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.  That decision granted service 
connection for the Veteran's terminal compliment deficiency 
(TCD) with a noncompensable evaluation and denied service 
connection for PTSD with depression.  The Veteran disagreed 
with the assigned evaluation for TCD.  During the pendency of 
this appeal, the Veteran withdrew his claim for service 
connection for PTSD, but continued the claim for service 
connection for depression.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been requested or 
obtained. 

2.  A preponderance of the competent objective medical 
evidence on file fails to show that the Veteran has any 
compensable residuals attributable to terminal compliment 
deficiency (C6), with history of meningococcemia.

3.  No acquired psychiatric disorder, including depression, 
was manifested during service, all psychiatric symptoms 
objectively documented following service separation are 
attributable to incidents entirely unrelated to service, and 
the most recent diagnosis of an adjustment disorder with 
mixed mood is also attributable to incidents unrelated to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for terminal compliment deficiency (C6), with history of 
meningococcemia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.124(a), Diagnostic Codes 8019, 8100 
(2007).

2.  An acquired psychiatric disorder, including depression, 
was not incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:  The Veteran was provided formal VCAA notice in October 
and November 2004, prior to the issuance of the rating 
decision now on appeal from April 2005.  This notice informed 
the Veteran of the evidence necessary to substantiate his 
claims, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised to 
submit any relevant evidence in his possession.  Although 
service connection for TCD was granted, when the Veteran 
disagreed with the noncompensable evaluation, he was 
subsequently provided with VCAA notice which was compliant 
with the specificity requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  He has also been provided with the 
schedular criteria for evaluating TCD as well as any 
identifiable residuals of bacterial meningitis which occurred 
during service.  The Veteran has certainly evidenced 
an actual knowledge of the criteria for compensable 
evaluations in written statements and sworn testimony 
provided at the hearing at the RO during the pendency of this 
appeal.  The notice requirements are satisfied.

The service treatment records, and all available records of 
the Veteran's treatment by both private medical facilities 
and VA have also been collected for review.  The Veteran has 
been provide multiple VA examinations which are adequate for 
rating purposes.  Certain records of the Veteran's alleged 
treatment with a licensed social worker for marriage 
counseling were not obtained although the RO twice forwarded 
signed medical release forms to the clinician for release of 
these records.  The RO subsequently notified the Veteran that 
attempts to obtain these records have been unsuccessful.  
Although previous examinations adequate for rating purposes 
had been provided, due to the time involved in this appeal, 
the RO again notified the Veteran that they would be 
providing him with two additional VA examinations with 
respect to the issues on appeal in February and October 2008.  
These notifications were not returned as undeliverable and 
were both posted to the Veteran's current known address in 
Columbus, Indiana.  The local VA Medical Center reported that 
the Veteran failed to report for either examination.  There 
has been no further contact by the Veteran with the RO or the 
VAMC in any attempt to reschedule these examinations, and it 
is noteworthy that printouts on file reveal that the Veteran 
has failed to appear for or canceled numerous appointments 
provided him at the local VAMC over the last year.  All known 
available evidence has been collected for review and the duty 
to assist has been satified.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Compensable Evaluation for TCD:  In April 2005, the RO 
granted service connection for terminal compliment deficiency 
(C6), with history of meningococcemia with a noncompensable 
evaluation as the evidence clearly showed this disease was 
incurred in service, and in fact was the basis of the 
Veteran's medical separation.  The service treatment records 
reveal that several months after entering military service, 
the Veteran was diagnosed with a meningococcal meningitis.  
He was initially hospitalized in June 1986 when he presented 
with a complaint of severe headaches.  When initially 
evaluated, he was only responsible to noxious stimuli with a 
temperature of 102 degrees.  A presumptive diagnosis of 
meningitis was made and four million units of Penicillin was 
provided, and he was transferred to the intensive care unit 
(ICU).  Photophobia was present and there were multiple 
petechiae over the lower extremities and soles of the feet in 
addition to a few over the chest and upper extremities.  A 
lumbar puncture was performed and laboratory was remarkable 
for Niseria meningitis.  The Veteran's altered mental status 
was related to his high intercranial pressure.  He was 
carefully observed for septic complications including acute 
renal failure or adrenal failure, but this did not occur.  
Multiple other testing was performed including a CT of the 
head.  

The Veteran responded well to treatment and was moved to a 
ward and was treated for some 11 days after principal 
treatment with large doses of Penicillin and Solumderol.  He 
was essentially asymptomatic when released.  However, he was 
again admitted in July with an onset of palateal petechiae 
and purporia of the palms and soles.  The Veteran complained 
of increasing myalgias but the remainder of examination 
remained unchanged.  Over the next several days, he had a 
slow resolution of purporia and petechiae.  

He was thereafter sent to Wilford Hall in September 1986 
where it was determined that he had a terminal compliment 
deficiency of C6, which essentially interferes with the 
natural human autoimmune system and leads to increased 
susceptibility to certain infections, which in the Veteran's 
case was a bacterial meningitis.  He was also shown to have a 
transient thrombocytopenia secondary to intercurrent 
infections, but this resolved during hospitalization.  When 
released from hospitalization after appropriate treatment 
with multiple diagnostic studies, the Veteran was totally 
asymptomatic without signs of infection and was fully 
functional.  It was noted, however, that a terminal 
compliment deficiency predisposes an individual to recurrent 
infections with disseminated Neisseria to include both 
meisseria gonorrhea and messeria meningitis.  These people 
are more susceptible to infections with bacteria which are 
normally killed by compliment mediated cell lysis function 
which depends on normally functioning terminal compliment 
components of the human autoimmune system.  It was noted that 
there was no prophylactic therapy to prevent recurrent 
infections with these organisms.

The Veteran was again admitted in mid-November 1986 with 
headache, mild chills and diarrhea for one day.  Symptoms 
were not significant but he was again noted to have several 
petechiae on the lower extremities.  He was again treated and 
after five days was released entirely asymptomatic.  The 
Veteran's confirmed diagnosis of TCD was considered service 
disqualifying and the Veteran was medically separated from 
service.

The Veteran filed his initial claim for service connection 
for TCD with history of infection in September 2004, some 17 
years after he was separated from service.  Given the clear 
findings made during service, the RO granted service 
connection for this disease, but assigned a noncompensable 
evaluation in light of an absence of identifiable residual 
disability or recurrent infections.  The Veteran disagreed 
with the noncompensable evaluation assigned.

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

The use of manifestations and symptoms which do not result 
from service-connected disease or injury in establishing a 
service-connected evaluation must be avoided.  This is the 
rule against pyramiding.  38 C.F.R. § 4.14.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  This 
is the rule regarding analogous ratings.  38 C.F.R. § 4.20.

Cerebral spinal meningitis provides for a 100 percent 
evaluation when the disease is active.  Otherwise, residuals 
are to be rated separately, with any residuals identified 
receiving a minimum 10 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8019.  This diagnostic code for 
meningitis contemplates that, through use of analogous 
ratings, any manifestations of the Veteran's TCD with history 
of meningitis infection could theoretically be rated 
analogous to various other codes including neurological 
impairments, headache, skin disease, or any other residuals 
which are clinically attributed to the service-connected 
disease.

Headache with characteristic prostrating attacks averaging 
one in two months over the last several months warrants a 10 
percent evaluation.  Headache with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The Veteran provided and the VA collected certain post-
service private treatment records for review.  These records 
do not, however, clearly identify any active ongoing 
residuals of the Veteran's TCD with history of meningitis.  
They certainly do not document any recurring meningitis or 
other infections attributable to TCD.  

In October 2004, the Veteran was provided with a VA 
neurological examination.  His history of infection during 
service was discussed.  When asked if he had any current 
symptoms that he believed were attributable to these 
infections in service, he complained of neck pain as a 
primary problem.  He reported that neck pain had been 
happening since January 2004.  He also complained of 
occasional radiation of pain down to his left fingers with 
associated numbness and tingling.  He complained that his 
left second finger was chronically numb.  There had been no 
symptoms in his legs and no problems with incontinence, bowel 
or walking.  He also complained of headache which he reported 
having for many decades since he was young.  He thought the 
trigger might include neck pain but a headache might cause 
neck pain to happen.  He stated that he had received 
treatment earlier in 2004 for the neck pain and a CT scan at 
a private hospital of the brain was normal.  

On current examination, the Veteran had no discernible 
symptoms.  Cranial nerves were intact, muscle strength was 
5/5 throughout, grips were equal, and muscle strength and 
reflexes were proper.  There was no history of seizures or 
difficulty with memory or cognition.  At the conclusion of 
examination, this VA physician wrote that the Veteran had 
past episodes of meningococcemia during service, but it was 
more likely than not that all current symptoms of neck pain 
and headache were attributable to degenerative disc disease 
of the cervical spine.

Private records then on file revealed that the Veteran had 
been treated for a motor vehicle accident in September 2001, 
and that X-ray studies at that time did reveal degenerative 
changes at C4 through C6.  The Veteran subsequently underwent 
certain diagnostic studies with VA.  In December 2004, a 
motor nerve and sensory nerve conduction study was 
essentially normal with no evidence of cervical radiculopathy 
or peripheral neuropathy.  A private CT scan of the head in 
March 1998 was normal with no evidence of abnormality.  
Pulmonary function studies completed in August 2000 were 
normal.  A January 2001 upper GI study with air was normal 
without mass, ulceration, or erosion and the duodenal bulb 
was normal.  

More recent VA diagnostic studies were completed by VA.  An 
April 2007 stress test of cardiac function was normal and no 
profusion defect was identified.  The Veteran was provided a 
VA general consultation in March 2007.  There was no report 
of fever, chills, night sweats, fatigability or weight 
change.  There was no headache or recent head trauma.  Visual 
acuity was good with no photophobia, ocular pain or diplopia.  
There was no ear pain, discharge or vertigo.  There was no 
abdominal pain or hematemesis or blood in stool.  There was 
no flank pain, dysuria, change in color of urine or 
hematuria.  The Veteran denied anemia and easy bruising, and 
there was no petechiae.  There was no joint stiffness or 
swelling or back pain.  The skin was noted to be of normal 
color without lesions.  Neurologically, deep tendon reflexes 
were symmetric and two plus at the knees and ankles and 
muscle strength was symmetric and 5/5 in the upper and lower 
extremities, with a normal gait.  

As noted above, due to the length of the pendency of this 
appeal, the Veteran was notified of a further examination to 
be conducted into possible residuals of his TCD with history 
of meningitis infection in 2008.  Notice was posted to his 
correct address in Columbus, Indiana, was not returned as 
undeliverable, and the Veteran did not appear nor did he call 
to cancel or reschedule.  Any evidence which might be 
available from such examination is obviously not available.

The Veteran testified at a hearing at the RO in November 
2006.  He stated that possible residuals of his TCD and 
infection in service included headaches, mood swings and 
depression and weakness and numbness of his left index 
finger.  Additional details were provided and the Board 
reviewed his testimony in full but it will not be repeated 
here.

A clear preponderance of the evidence on file is against the 
assignment of a compensable evaluation for the Veteran's 
service-connected terminal component deficiency (C6) with 
history of meningococcemia because there is simply no clear 
competent clinical evidence that demonstrates any ongoing 
chronic symptoms attributable to this disease from service.  
The Board finds it principally noteworthy that there is no 
clinical evidence showing that the Veteran has had any repeat 
bacterial meningitis or other infections as a result of his 
terminal compliment deficiency of the autoimmune system.  The 
Veteran was shown to have had three such infections during 
service which resulted in rather severe and immediate 
symptoms but which responded very well to proper and timely 
treatment.  Each time the Veteran was released from 
hospitalization, he was found to be essentially asymptomatic.  

The Board also notes that on each occurrence of these 
infections, the Veteran was noted to have the small blood 
blister paleteal petechiae and purporia at various locations 
of the body, and it is noteworthy that no medical evidence 
following service shows any repeat outbreaks of this telltale 
sign of reinfection.  Although the Veteran has complained of 
certain neurological symptoms of headache with radicular pain 
to the left arm and index finger, the VA examination on file 
specifically related all of these symptoms to the Veteran's 
cervical spine degenerative disc disease which is well 
identified by diagnostic X-ray studies and which is not 
itself related to incidents of service or to the Veteran's 
infections during service.  

The Board upon careful review of all of the evidence 
following the Veteran's separation from service cannot find 
clinical evidence which in anyway replicates the panoply of 
symptoms which were clearly documented during the three 
infections during service.  It is certainly fortunate that 
the Veteran has not had any reoccurrences of bacterial 
meningitis or other type systemic infections attributable to 
TCD, which he is known to be at risk for.  In the absence of 
any identifiable chronic symptoms attributable to the 
Veteran's service-connected disability, an award of a 
compensable evaluation is not warranted.  

Service Connection for Depression:  Service connection may be 
established for disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
specified diseases, including psychoses, if they are shown to 
have become manifest to a compensable degree of 10 percent 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  This is referred to as secondary service 
connection.  38 C.F.R. § 3.310(a).

The evidence does not show nor does the Veteran particularly 
argue that he incurred an acquired psychiatric disorder 
during active military service.  The service treatment 
records do not reflect any findings or diagnoses or chronic 
symptoms of an acquired psychiatric disorder or depression.  
At the time the Veteran was examined for separation by a 
Physical Evaluation Board as a result of his TCD with history 
of meningococcemia in September 1986, he was found to be 
neurologically and psychiatrically normal.  None of the 
Veteran's treatment records for now service-connected TCD 
revealed any particular signs or symptoms of an acquired 
psychiatric disorder or depression.  The Veteran has argued 
that he has depression secondary to his service-connected 
TCD.  

In written statements and testimony at a hearing at the RO, 
the Veteran has reported that he sought marital counseling 
with his spouse in or around the year 2000, and it is these 
records with the licensed social worker that the RO was 
unable to collect after two attempts (and so notified the 
Veteran of this fact).  There are complaints of depression 
and other difficulties noted in private treatment records 
from 2003, but these records were not created by 
psychiatrists or psychologists and include no findings or 
diagnoses.

In January 2005, the Veteran was provided a VA psychiatric 
examination which included access to and review of the 
Veteran's chart and claims folder.  The Veteran denied any 
emotional trauma during service.  His history of disease in 
service was discussed, and he denied any other 
hospitalizations for medical or psychiatric reasons.  He 
reported that "he was fine until 2000."  At that time, he had 
various stressors including "his relationship with his wife 
from this marriage, job-related stress and many other 
problems related to his wife's family."  There had been 
several episodes in which he and his wife were physically and 
verbally abusive towards each other, and at that time he had 
filed for divorce.  He reported that his depression was 
mostly "situational."  The Veteran reported that his job was 
good and that he had been gainfully employed with the Post 
Office since November 2004, and previously had worked as a 
police officer from 1991 to 2001.  He reported seeing a 
counselor in the past for anger problems, and had been in 
marriage counseling, all of which had occurred years after he 
was separated from service.  After conduct of a current 
examination, the VA doctor wrote that the Veteran had an 
adjustment disorder with mixed mood at present, but that this 
disorder was not caused by or a result of his previous 
meningitis infection.

Subsequent VA outpatient treatment records do not reflect 
that the Veteran participated in any ongoing psychiatric 
care, treatment or counseling, although there are various 
comments noted.  In August 2006, the Veteran admitted to 
multiple life stressors including "financial, marriage, and 
children."  A general assessment completed in March 2007 
included a negative depression screen.

Due to the length of the appeal, notice of an additional 
examination was posted to the Veteran's correct address in 
Columbus, Indiana, was not returned as undeliverable, and the 
Veteran did not appear nor did he call to cancel or 
reschedule.  Any evidence which might be available from such 
examination is obviously not available.

The Board finds that a clear preponderance of the evidence on 
file is against an award of service connection for depression 
or any other acquired psychiatric disorder as incurred or 
aggravated during active military service, or as secondary to 
the Veteran's TCD with history of meningitis infection.  
There is certainly no evidence or argument by the Veteran 
that he incurred or aggravated an acquired psychiatric 
disorder at any time during service, or a psychosis to a 
compensable degree within one year after service separation.  

It is clear that the Veteran has manifested certain 
psychiatric symptoms of anxiety, depression and what has been 
diagnosed by a VA physician in 2005 as an adjustment disorder 
with mixed mood, but none of these symptoms is shown by any 
competent clinical evidence or opinion to be attributable to 
incidents of military service or secondary to the Veteran's 
service-connected TCD.  Both the Veteran's own testimony at 
the hearing and the objective clinical evidence reveals that 
all psychiatric symptoms result from stressors of the 
Veteran's daily life commencing many years after service 
separation, and entirely unrelated to incidents of military 
service.  The Veteran is not shown to manifest any chronic 
disabling symptoms attributable to service-connected TCD, so 
it would be difficult to support a claim that he manifests 
depression attributable to TCD.  The objective evidence on 
file shows that the Veteran has some adverse psychiatric 
symptoms of anxiety, depression or adjustment disorder which 
are related to current stressors in his life including 
finances, marriage, job or interaction with family members, 
but these symptoms are simply unrelated to military service 
or to the Veteran's service-connected TCD.  Accordingly, an 
award of service connection for psychiatric disability, 
including depression, is not warranted.  The only competent 
clinical opinion on file is against the claim.


ORDER

Entitlement to an initial increased (compensable) evaluation 
for terminal compliment deficiency (C6) with history of 
meningococcemia is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, including depression, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


